ITEMID: 001-107452
LANGUAGEISOCODE: ENG
RESPONDENT: LVA
BRANCH: CHAMBER
DATE: 2011
DOCNAME: CASE OF LONGA YONKEU v. LATVIA
IMPORTANCE: 3
CONCLUSION: Violation of Art. 5-1-f;No violation of Art. 5-1-f;Remainder inadmissible;Pecuniary damage - claim dismissed;Non-pecuniary damage - award
JUDGES: Alvina Gyulumyan;Egbert Myjer;Ineta Ziemele;Josep Casadevall;Kristina Pardalos;Luis López Guerra;Mihai Poalelungi
TEXT: 5. The applicant was born in 1984 and lives in Cameroon.
6. The applicant left Douala in March 2008 and, travelling via Russia, entered the European Union through Latvia. He did not apply for asylum at that point.
7. On 22 March 2008 he attempted to cross the border with Lithuania, where he was arrested on suspicion of having used false documents. He was subsequently convicted. The applicant made an application for asylum on the grounds that he feared persecution by the Cameroonian authorities.
8. On 27 October 2008 the Lithuanian authorities submitted a request to Latvia to take charge of the asylum application under Article 10 § 1 of Council Regulation (EC) no. 343/2003 (see paragraphs 65 to 68 below). On 11 December 2008 the Latvian authorities acceded to the request.
9. On 23 December 2008 the applicant was transferred to Latvia.
10. During his stay in Latvia, from 23 December 2008 to 9 January 2010, he was detained in an accommodation centre for foreign detainees (Aizturēto ārzemnieku izmitināšanas centrs) in Olaine (“Olaine accommodation centre”). The centre was a closed facility located within the territory of a prison and held illegal immigrants and certain categories of asylum seekers. According to the Government, there were dining and recreation areas equipped with television, newspapers and reading matter, a gym and a specially designated worship room. The detainees were granted one hour of outdoor exercise per day. They were provided with food and basic hygiene supplies; access to the toilets and showers was not restricted. The Government contended that the centre was equipped with information stands which provided information in several languages on detainees’ rights and obligations, and that additional information was available concerning non-governmental organisations providing legal assistance. According to the applicant, the access to legal assistance in Olaine accommodation centre was very limited, especially for persons who did not speak the local language. Effective protection of his rights had therefore been impossible.
11. Olaine accommodation centre was closed on 1 June 2011 pending renovation work. The illegal immigrants and asylum seekers held in that centre were transferred to a new facility in Daugavpils.
12. On 23 December 2008, on his transfer to Latvia, the applicant handed the State Border Guard Service an application for asylum in French. On the same date an officer of the State Border Guard Service filled in the asylum application form; a note was made to the effect that the applicant knew and could communicate in French, English and Russian.
13. On 4 February 2009 a personal interview with the applicant was conducted by an officer of the State Border Guard Service. The applicant explained that he had a very good command of French, only colloquial English and some Russian. The interview was conducted in French with the assistance of an interpreter. It lasted for five hours, during which the applicant explained the reasons why he feared persecution in Cameroon, which related to his participation in demonstrations on 23 and 25 February 2008 in Douala organised by the main opposition party, the Social Democratic Front. He was not a member of that party.
14. On 23 March 2009 the Asylum Division of the Office of Citizenship and Migration Affairs (Pilsonības un migrācijas lietu pārvalde) decided to refuse the applicant’s asylum application. It was expressly noted that the application had been examined under the ordinary procedure (section 16, paragraph 2 of the old Asylum Law). Having examined the case materials, the division did not accept that the applicant faced a real and personal risk of persecution in Cameroon.
15. On 1 April 2009 the applicant lodged an appeal against that decision and, at the same time, applied for legal aid provided by the State.
16. On 9 April 2009 the competent authority appointed a lawyer as the applicant’s representative, informed him of this fact and scheduled a one-hour meeting for 22 April 2009 in Olaine accommodation centre. The applicant consulted his lawyer at another twohour meeting on 27 April 2009.
17. In the meantime, before having consulted a lawyer at the scheduled meeting of 22 April 2009, the applicant, by letter dated 17 April 2009, withdrew his appeal against the decision of 23 March 2009.
18. On 20 May 2009 the Administrative District Court terminated the administrative proceedings concerning his application for asylum, on the ground that the applicant had withdrawn his appeal. The ruling of the Administrative District Court was final (see paragraph 72 below), despite a note in the decision itself stating that a complaint could be lodged against the ruling with a higher court.
19. On 26 August 2009, in response to a complaint on the merits lodged by the applicant against the ruling of 20 May 2009, the Administrative Regional Court stated that, pursuant to domestic law, that ruling had been final.
20. The applicant was not assisted by a lawyer throughout these proceedings, apart from the three hours of consultation after he had withdrawn his appeal (see paragraph 16 above). The rulings of 20 May and 26 August 2009 were adopted by written procedure; thus, no hearings were held.
21. On 23 December 2008 the State Border Guard Service issued detention order no. 44 and detained the applicant on the basis of section 14, paragraph 1, part 1 of the old Asylum Law, since his identity had not been determined (see paragraph 77 below). The applicant did not have a valid travel document or passport; he had only his birth certificate, which he handed over to the authorities.
22. On 30 December 2008, following a hearing in the applicant’s presence, a judge authorised his detention until 28 February 2009. The judge examined the material brought before her and, with the assistance of a French-speaking interpreter, heard evidence from the applicant. The applicant was not assisted by a lawyer. The judge concluded that there were grounds to detain the applicant as his identity had not been determined and he had no means of subsistence (see paragraphs 77 and 80 below).
23. On 26 February 2009 another judge examined the material brought before him and heard evidence from the applicant. The applicant was not assisted by a lawyer, but an interpreter was present. The judge confirmed that the applicant’s identity had not been determined and that he had no means of subsistence. The judge authorised the applicant’s detention for a further two months.
24. On 24 April 2009 the same judge held another hearing. In this hearing the applicant revealed that his asylum application had been refused, that he had appealed against it and that he had withdrawn the appeal on 17 April 2009 (see paragraph 17 above). The judge concluded, once again, that the applicant’s identity had not been determined and that he had no means of subsistence. He therefore authorised a further two months’ detention.
25. On 9 June 2009, at 4 p.m., the applicant was released on the basis of order no. 4 “Release of an alien who has been detained in accordance with the Asylum Law”. The order did not refer to any legal provisions. Instead, the grounds given for release were the following facts: the decision of 23 March 2009, the applicant’s appeal against that decision, its withdrawal and the ruling of 20 May 2009 terminating the asylum proceedings.
26. On 9 June 2009 the deportation procedure was commenced and the Office of Citizenship and Migration Affairs issued a deportation order, no. 2957. The factual background to the order included the decisions and rulings taken within the asylum proceedings. The deportation order referred to cabinet regulations no. 29 (2003) (see paragraph 91 below).
27. After having found a lawyer, the applicant tried to initiate proceedings for judicial review of the deportation order. He did so through two avenues. Firstly, on 28 August 2009, he applied directly to the Office of Citizenship and Migration Affairs and, secondly, on 28 October 2009, he applied to a court seeking to dispute the validity of the order and to have the deportation order suspended.
28. In his application of 28 August 2009 to the Office of Citizenship and Migration Affairs the applicant asked for the deportation order to be suspended by means of the lifting of order no. 2957. On 1 October 2009 his request was refused for lack of reasons. The applicant also applied to the Ministry of the Interior, which, in turn, refused his request on 30 November 2009. On 15 December 2009 the Administrative District Court refused to admit the applicant’s appeal against that refusal because in substance it was an attempt to obtain judicial review of order no. 2957, which was already the subject of judicial scrutiny in another set of administrative proceedings (see paragraph 29 below). An ancillary complaint by the applicant against the decision of 15 December 2009 appears not to have been accepted for examination as it had not been properly signed.
29. In his application of 28 October 2009 to the Administrative District Court the applicant complained that he had never received a translation of the deportation order in French and that the content of the order, including the appeals procedure, had not been explained in a language he could understand. For that reason he asked for his belated appeal against order no. 2957 to be accepted for examination. On 5 November 2009 a judge refused that request. On the basis of the report of his personal interview, the judge considered that the applicant was able to communicate not only in French but also in English and was therefore aware of the deportation procedure. Moreover, he had been aware of the content of order no. 2957 at least since 28 August 2009, as evidenced by his complaint against it (see paragraph 28 above), and thus there was no reason to accept his appeal to the court, which had been submitted out of time. The decision of 5 November 2009 was upheld by the appellate court on 18 March 2010. That court also considered that the applicant understood English sufficiently well to grasp the meaning of order no. 2957, that is to say, that he was to be deported from Latvia.
30. On 9 June 2009, at 4.10 p.m., the State Border Guard Service, on the basis of section 51, paragraph 1, part 3 of the Immigration Law (see paragraph 97 below), issued detention order no. 25, with a view to the execution of the deportation order issued on the same date (see paragraph 26 above).
31. On 15 June 2009 the State Border Guard Service asked the Ministry of Foreign Affairs to contact the embassy of Cameroon in Russia with a view to requesting a document for the applicant’s return to Cameroon.
32. At about 8.45 a.m. on 17 June 2009 the State Border Guard Service arrived at Olaine accommodation centre to take the applicant to the Rīga District Court where a decision was to be made concerning his further detention. The applicant alleges that excessive force was used to take him to the hearing. The Government denied these allegations and submitted that the applicant had been handcuffed for one hour because he had resisted.
33. On 17 June 2009 a judge examined the material brought before her and heard evidence from the applicant with the assistance of a French-speaking interpreter. The applicant was not assisted by a lawyer. During the hearing the applicant admitted that he understood that action was being taken with a view to his deportation. On the grounds of section 51, paragraph 1, parts 1 and 3 of the Immigration Law (see paragraphs 97 and 98 below), the judge authorised the applicant’s detention for a further two months.
34. On his return from the court hearing on 17 June 2009 the applicant was placed in an isolation cell in Olaine accommodation centre, where he was kept for ten days.
35. On 18 June 2009 a non-governmental organisation for which the applicant’s lawyer was working requested that the State Border Guard Service allow their representatives to meet the applicant. On 25 June 2009 the State Border Guard Service replied that they could meet the applicant in the period from 26 June to 3 July 2009 only, owing to “the high workload of personnel”.
36. On 19 June 2009 the State Border Guard Service approached the embassy of Cameroon in Russia with a view to requesting a valid passport or a certificate for the applicant’s return to Cameroon.
37. On 10 July 2009 the State Border Guard Service received a letter from the Asylum Division informing them that the applicant was still an asylum seeker, since “[h]is complaint has been forwarded to the Administrative Regional Court. Thus, no final decision in [the applicant’s] case has been adopted”.
38. On 10 July 2009, at 4 p.m., the applicant was released on the basis of order no. 90 “Release of an alien who has been detained in accordance with the Immigration Law”. The order did not refer to any legal provisions. Instead, the grounds for release were noted as follows: according to the information provided by the Asylum Division, the applicant was an asylum seeker; thus, the order for his deportation was suspended and his detention in accordance with the Immigration Law was not permissible.
39. On 10 July 2009 the State Border Guard Service issued detention order no. 52 and detained the applicant on the basis of section 14, paragraph 1, parts 1 to 3 of the old Asylum Law (see paragraph 77 below), without giving any individual reasons save for the fact that the asylum proceedings in his case had been reopened.
40. On 14 July 2009 a new Asylum Law entered into force.
41. On 17 July 2009, following a hearing in the applicant’s presence, a judge authorised his detention until 17 September 2009. The judge examined the material brought before her and, with the assistance of a French-speaking interpreter, heard evidence from the applicant. The judge considered that the applicant was still an asylum seeker, since he had submitted a complaint against the ruling of 20 May 2009 (see paragraph 18 above). She referred to the provisions of the newly adopted Asylum Law and concluded that there were grounds to detain the applicant since his identity had not been determined and there were reasons to believe that he had misused the asylum procedure and that he posed a threat to national security or public order and safety (see paragraph 81 below). However, the ruling did not indicate any facts which led the judge to consider that the applicant had misused the asylum procedure or posed any threat. She merely referred to the following facts: that the applicant could not legally stay in Latvia, that he did not have any means of subsistence and could not acquire them legally, that action was being taken with a view to his deportation and that the deportation order could not be executed for reasons beyond the control of the State Border Guard Service.
42. On the same date the applicant appealed in French against the ruling of 17 July 2009. The appeal was received at the Rīga District Court on 20 July 2000 and the next day was sent to the competent domestic authority for translation as soon as possible. Ten days later, on 31 July 2009, that authority dispatched the translation to the Rīga District Court, where it was received on 3 August 2009. The following day it was sent together with the case materials to the Rīga Regional Court for examination.
43. On 5 August 2009 the case materials were received at the Rīga Regional Court and a hearing was scheduled for 13 August 2009. At the hearing, the applicant’s lawyer and a French-speaking interpreter were present. The judge considered that the applicant was still an asylum seeker as he had submitted a complaint against the ruling of 20 May 2009. She found the applicant’s detention to be justified under section 9, paragraph 1, part 1 of the Asylum Law because his identity had not been determined. However, the court agreed with the applicant that he had not in fact misused the asylum procedure.
44. On 16 September 2009 the applicant’s continued detention was authorised for a further two months; that decision was upheld on appeal on 1 October 2009. Both decisions contained a reference to the applicant’s second application for asylum (see paragraph 45 below). In those proceedings the applicant was represented by his lawyer.
45. In the meantime, on 3 September 2009, the applicant lodged another application for asylum. On 10 September 2009 the Asylum Division of the Office of Citizenship and Migration Affairs reviewed the applicant’s request in detail and concluded that it should not be examined (see paragraph 75 below) because the relevant circumstances in Cameroon had not changed to an extent that would merit granting the applicant refugee or alternative status.
46. On 11 September 2009 the State Border Guard Service informed the applicant to the opposite effect – that examination of his application for asylum had been resumed and that the order for his deportation had been suspended. On 5 October 2009 the Office of Citizenship and Migration Affairs, in response to a request from the applicant to be released (which was outside its sphere of competence), informed the applicant of the decision of 10 September 2009 not to examine his second application for asylum. Reference was also made to section 32, paragraph 2 of the Asylum Law which provides that the lodging of an appeal against such a decision does not entitle the person concerned to the status of asylum seeker (see paragraph 75 below).
47. On 16 October 2009 the Administrative District Court accepted the applicant’s appeal against the decision of 10 September 2009 for examination. On 23 October 2009 a judge examined the case in detail and dismissed the appeal. She found that the applicant’s asylum application did not contain any information concerning a change in circumstances which would allow it to consider the application.
48. On 2 November 2009, at 1.30 p.m., the State Border Guard Service issued detention order no. 7. on the basis of section 51, paragraph 1, parts 1 and 3 of the Immigration Law (see paragraphs 97 and 98 below). According to the order, the applicant had infringed the rules on residence in the country as he did not have a valid travel document and a visa or residence permit. The reasons for the applicant’s detention were noted as follows: the decision of 23 March 2009; deportation order no. 2957; the second application for asylum; the decision of 10 September 2009 and, implicitly, the final ruling of 23 October 2009, following which the applicant’s legal status in Latvia had changed.
49. On the same date, about one hour later, the applicant called his lawyer to inform her that he had refused to sign several documents and that the officers had told him in English that his status had expired and had detained him. The lawyer then called the State Border Guard Service with a view to finding out the reasons for his detention. She was told that he had probably been detained under section 51 of the Immigration Law, a fact which they confirmed on 6 November 2009. She received a copy of order no. 7 on the next working day, 9 November, a fact which the representative of the State Border Guard Service confirmed during a subsequent hearing before the Rīga District Court.
50. The domestic courts reviewed and rejected the applicant’s complaints against order no. 7 at two instances, on 13 November and 8 December 2009. At first instance, before the Rīga District Court, the applicant complained that his procedural rights had been breached in that he had not been informed of the reasons and grounds for his detention, that neither the appeals procedure nor his rights had been explained, that his lawyer had not been informed of his detention and that there had been no French-speaking interpreter. The judge ruled that order no. 7 was lawful and that the applicant’s detention had been justified as he had been residing in Latvia illegally and deportation order no. 2957 had been in force. With regard to his procedural rights, she referred to the applicant’s submissions to the effect that he had known that he was no longer an asylum seeker and to the fact that, in a telephone conversation with his lawyer, he had confirmed his detention.
51. At second instance, before the Rīga Regional Court, the applicant maintained his complaint against order no. 7. In a ruling of 8 December 2009 the judge rejected the complaint.
52. On 11 November 2009 a judge of the Rīga District Court extended the applicant’s detention for a further two months. On 26 November 2009 the Rīga Regional Court upheld that ruling. The applicant, his lawyer and a French-speaking interpreter were present at those hearings.
53. On 25 November 2009 the State Border Guard Service approached the embassy of Cameroon in Russia with a view to requesting a valid passport or a certificate for the applicant’s return to Cameroon. On the next day the return certificate was issued.
54. On 4 December 2009 the State Border Guard Service received the necessary travel documents for the applicant’s deportation. Initially, the deportation was scheduled for 12 December 2009 but it could not take place owing to security considerations within the airline company. Another attempt at deportation, scheduled for 19 December 2009, could not take place because of security considerations.
55. On 9 January 2010 at about 4 a.m. the State Border Guard Service carried out the applicant’s deportation from Latvia.
56. In the meantime, on 5 January 2010, the applicant submitted an application for asylum on humanitarian grounds to the Office of Citizenship and Migration Affairs. In his application he referred in general terms to the humanitarian situation, human rights issues and social problems in his country; with reference to his specific case he considered that he faced an increased risk of persecution in Cameroon in view of the contacts between the State Border Guard Service and the embassy of Cameroon in Russia in June 2009.
57. At the same time, on 5 January 2010, his lawyer submitted a request addressed to the Asylum Division and the Head of the Office of Citizenship and Migration Affairs, the Minister of the Interior and the Head of the State Border Guard Service for the applicant to be granted a temporary residence permit in Latvia on the basis of section 23, paragraph 3 of the Immigration Law (see paragraph 100 below) and for the deportation procedure to be suspended. She also forwarded a copy of the applicant’s application for asylum on humanitarian grounds to those institutions.
58. On 8 January 2010 two divisions of the Office of Citizenship and Migration Affairs dispatched letters to the State Border Guard Service. The Asylum Division informed the State Border Guard Service that they had received the applicant’s application for asylum. The Individuals’ Status Monitoring Division stated that “the execution of deportation order no. 2957 is to be suspended”. The parties are in disagreement as to when these letters were received by the State Border Guard Service. The Government contended that they had been received by post on 11 January 2010. The applicant submitted that the letters had been sent by fax and that the State Border Guard Service had received them on 8 January 2010.
59. On 12 January 2010 the State Border Guard Service informed the Office of Citizenship and Migration Affairs that on 9 January 2010 the applicant had been deported to Cameroon.
60. On 15 January and 5 February 2010 the Asylum Division and the Office of Citizenship and Migration Affairs dismissed the application for asylum and the request to grant a temporary residence permit since there were no grounds for examining them in view of the applicant’s deportation.
61. On 28 January 2010 the State Border Guard Service replied to the applicant’s lawyer that disclosure of the information about the applicant to the embassy of Cameroon in Russia had been justified since he was an illegal immigrant at the time of the disclosure in June 2009.
62. On 4 February 2010 the State Border Guard Service replied to the applicant’s lawyer that they had not been officially informed until 11 January 2010 that the application for asylum had been received and that the deportation procedure was to be suspended.
63. On 9 February 2010 the Ministry of the Interior replied that it was not competent to answer questions in relation to the asylum procedure. The State Border Guard Service was responsible for reviewing the decisions taken by its officials concerning the applicant’s deportation.
64. Having considered the second periodic report of Latvia (CAT/C/38/Add.4) at its 788th and 790th meetings (CAT/C/SR.788 and 790), held on 8 and 9 November 2007, the United Nations Committee against Torture (CAT), at its 805th and 806th meetings (CAT/C/SR.805 and 806), adopted the following conclusions and recommendations.
“The Committee recommends that the State party:
a) Take measures to ensure that detention of asylum seekers is used only in exceptional circumstances or as a last resort, and then only for the shortest possible time;
b) Ensure that anyone detained under immigration law has effective legal means of challenging the legality of administrative decisions to detain, deport or return (refouler) him/her and extend, in practice, the right to be assisted by assigned counsel to foreigners being detained with a view to their deportation or return (refoulement).”
65. Council Regulation (EC) no. 343/2003 of 18 February 2003 establishes the criteria and mechanisms for determining the Member State of the European Union responsible for examining an asylum application lodged in one of the Member States by a third-country national (“the Dublin Regulation”).
66. Under the regulation, the Member States must determine, based on a hierarchy of objective criteria (Articles 5 to 14), which Member State bears responsibility for examining an asylum application lodged on their territory. The aim is to avoid multiple applications and to guarantee that each asylum seeker’s case is dealt with by a single Member State.
67. Where it is established that an asylum seeker has irregularly crossed the border into a Member State having come from a third country, the Member State thus entered is responsible for examining the application for asylum (Article 10 § 1).
68. Where the criteria in the regulation indicate that another Member State is responsible, that State is requested to take charge of the asylum seeker and examine the application for asylum (Article 17).
69. The applicant’s first application for asylum was examined in accordance with the old Asylum Law as in force from 1 September 2002 until 14 July 2009, under the ordinary procedure. Under this procedure, the application had to be examined by the administrative authority within a period of three months (section 16, paragraph 2) and by the Administrative District Court within a further three months (section 19.2 paragraph 1).
70. Under the old Asylum Law asylum seekers had the right to remain in Latvia and retained the status of asylum seeker until the final decision on their application for asylum had been adopted (section 10, paragraph 1 and section 19.2, paragraph 6).
71. The Asylum Division of the Office of Citizenship and Migration Affairs was responsible for examining applications for asylum (section 16, paragraph 2). An asylum seeker had to be made aware of any decision taken on his or her application for asylum and had to receive an explanation of its content and the appeals procedure in a language he or she knew or could be expected to understand (section 18, paragraph 3). An appeal could be lodged with the Administrative District Court against that decision within seven days (section 18, paragraph 5 and section 19.1, paragraph 1).
72. The ruling of the Administrative District Court under the asylum procedure was final, pursuant to section 19.2, paragraph 4 of the old Asylum Law, which was a lex specialis in relation to the more general provisions on administrative procedure contained in the Law of Administrative Procedure. The ruling took effect on its delivery; it was to be served on the asylum seeker immediately and its content had to be explained in a language he or she knew or could be expected to understand.
73. The procedure for deportation of a failed asylum seeker under the ordinary procedure was not specified in the old Asylum Law, which referred in this connection to “provisions established by law” (section 22, paragraph 1 of the old Asylum Law). Thus, the general provisions of the Immigration Law applied (see paragraphs 92 to 95 below). However, the procedure for deportation of a failed asylum seeker under the accelerated procedure was set forth in cabinet regulations no. 29 (2003) (section 22, paragraph 2 of the old Asylum Law) (see paragraph 91 below).
74. The applicant’s second application for asylum was examined in accordance with the Asylum Law, which took effect on 14 July 2009.
75. Under section 34 of the Asylum Law, if the relevant circumstances have changed, an asylum seeker may submit another application for asylum if a negative decision on his or her first application for asylum has taken effect. The Office of Citizenship and Migration Affairs may either accept such an application for examination or decline to examine it (section 32, paragraph 1). The decision not to examine the application may be appealed against to the Administrative District Court within ten working days; however, the person does not have asylum-seeker status during the examination of his or her appeal (section 32, paragraph 2).
76. Finally, the procedure to be followed for deportation of an asylum seeker under either the ordinary or the accelerated procedure is set forth in the Immigration Law, to which the Asylum Law now explicitly refers (section 33).
77. In accordance with section 14, paragraph 1 of the old Asylum Law, the State Border Guard Service could detain an asylum seeker for an initial period of up to ten days if his or her identity had not been determined (part 1), if there were reasons to believe that he or she was attempting to misuse the asylum procedure (part 2), or if there were reasons to believe that he or she could not legally stay in Latvia (part 3). An appeal could be lodged with a court against such a detention order (section 54, paragraph 1 of the Immigration Law).
78. As regards the procedure for detention, the old Asylum Law referred to the provisions of the Immigration Law which were applicable to illegal immigrants.
79. Detention for more than ten days could be authorised only by a court, on an application submitted by the State Border Guard Service, for no longer than two months at a time. The overall period of detention could not exceed twenty months (section 54, paragraphs 2 and 4 of the Immigration Law) and it could not, in any event, exceed the time taken to determine the application for asylum (iesnieguma izskatīšanas termiņu) (section 14, paragraph 3 of the old Asylum Law).
80. When authorising further detention the judge had to examine, among other things, whether the alien concerned had concealed his or her identity or refused to cooperate and whether he or she had any means of subsistence (section 54.1, paragraph 1, parts 1 and 2 of the Immigration Law). The alien had the right to appeal against the detention order issued by the court within forty-eight hours of its reception (section 55, paragraph 6 of the Immigration Law).
81. According to section 9, paragraph 1 of the Asylum Law, the State Border Guard Service has the authority to detain an asylum seeker for a shorter initial period – up to seven days – if his or her identity has not been determined (part 1), if there is reason to believe that he or she is attempting to misuse the asylum procedure (part 2) or if the competent State authorities, including the State Border Guard Service, have reason to believe that he or she poses a threat to national security or public order and safety (part 3).
82. Like the old Law, the new Law refers to the Immigration Law as regards the procedure governing detention, which thus remains unchanged in so far as the applicant is concerned. Hence, an appeal may be lodged with a court against the detention order issued by the State Border Guard Service; only a court is authorised to extend the detention beyond the initial period, for no more than two months at a time; the court has to examine whether the alien concerned is concealing his identity or refusing to cooperate and whether he or she has any means of subsistence. Similarly, the overall period of detention may not exceed twenty months nor, most importantly, may it exceed the length of time taken to complete the asylum proceedings (patvēruma procedūras termiņu).
83. The old Asylum Law as in force until 14 July 2009 provided that asylum seekers had the right to invite another person to provide them with legal assistance (section 10, paragraph 4).
84. The Asylum Law as in force since 14 July 2009 stipulates that asylum seekers may invite another person to provide them with legal assistance, using their own funds. If they do not have sufficient funds, they have the right to receive legal assistance provided by the State (section 10, part 3) in the manner prescribed by a special law (see paragraph 85 below).
85. Both before and after 14 July 2009 the Law on State Legal Assistance explicitly provided for only one situation in which an asylum seeker must receive free legal assistance, namely for lodging an appeal against a decision on the merits within the asylum proceedings (section 5, paragraph 1 prior to the amendments which took effect on 1 July 2009; section 5, paragraph 2 thereafter).
86. Meanwhile, the Immigration Law, which is applicable to all detained aliens including asylum seekers, provides for a right to receive legal assistance; the alien concerned must be informed of this right upon his or her arrest (section 56, paragraph 1).
87. In accordance with the old Asylum Law as in force until 14 July 2009, asylum seekers had the right to receive all information about the asylum procedure and their rights and obligations in a language which they knew or could be expected to understand (section 10, paragraph 2).
88. In addition, asylum seekers without a knowledge of Latvian had the right to communicate via an interpreter as well as the right to submit applications, to consult the case file and to submit explanations in a language which they knew or could be expected to understand (section 9).
89. In accordance with the Asylum Law as in force since 14 July 2009, asylum seekers have the right to receive information from the State Border Guard Service and the Office of Citizenship and Migration Affairs about the asylum procedure, their rights and obligations and the powers of the domestic authorities in that respect, in a language which they can be expected to know and in which they are able to communicate (section 10, part 2). Furthermore, they have the right to have the decision [concerning the merits of their asylum application] and the appeals procedure explained in a language which they can be expected to know and in which they are able to communicate, unless they have a representative or have received free legal assistance (section 10, part 5).
90. Meanwhile, the Immigration Law, which is also applicable to all detained aliens including asylum seekers, provides for the right to communicate in a language which the asylum seeker knows, if necessary with the assistance of an interpreter (section 56, paragraph 3).
91. Cabinet regulations no. 29 (2003), in force until 14 July 2009, set forth the deportation procedure for failed asylum seekers under the accelerated procedure. The Office of Citizenship and Migration Affairs had to issue an order to leave the State on the day following expiry of the time-limit for an appeal against the first-instance decision on the asylum application or, if an appeal had been lodged, on the day after the alien had received the court’s (final) ruling. When the alien received the order, he or she had five days to leave the country. If he or she did not comply, the Office of Citizenship and Migration Affairs had to issue a deportation order.
92. If an alien had infringed the rules prescribed by law for entry into and residence in the country, the Office of Citizenship and Migration Affairs had to issue an order to leave in the next seven days (section 41, paragraph 1 of the Immigration Law). If the alien did not comply voluntarily with the order to leave, the Office of Citizenship and Migration Affairs had to issue a deportation order (piespiedu izraidīšanas rīkojums) within ten days (section 47, paragraph 1, part 1).
93. Another legal ground for the Office of Citizenship and Migration Affairs to issue a deportation order within the ten-day time-limit was where the State Border Guard Service had detained an alien who had crossed the border illegally or who had otherwise infringed the rules prescribed by law for entry into and residence in the country (section 47, paragraph 1, part 2).
94. Furthermore, aliens were made subject to a deportation order if they had been convicted in Latvia and the domestic courts had ordered their expulsion as an additional penalty (section 47.1). Aliens were also made subject to a deportation order if they had served a sentence for a crime committed in Latvia and did not have any legal grounds for continuing to reside in Latvia (section 48, paragraph 1). Lastly, aliens who had been included in the list of persons to whom entry in Latvia was prohibited were made subject to a deportation order (section 48.1).
95. Orders to leave and deportation orders issued under either of the paragraphs of section 47 of the Immigration Law could be revoked or suspended on humanitarian grounds by the Head of the Office of Citizenship and Migration Affairs (section 41, paragraph 2 and section 47, paragraph 4).
96. On 16 June 2011 wide-reaching amendments to the Immigration Law took effect. As a result, the procedures concerning orders to leave the State and deportation orders were clarified.
97. In accordance with the Immigration Law, the State Border Guard Service is authorised to detain an alien for a period of up to ten days with a view to executing a deportation order (section 51, paragraph 1, part 3). An appeal lies against the corresponding detention order (section 54, paragraph 1).
98. Similarly, the State Border Guard Service may detain an alien who has crossed the border illegally or who has otherwise infringed the rules prescribed by law for entry into and residence in the country (section 51, paragraph 1, part 1).
99. In addition to the rights mentioned before (see paragraphs 86 and 90), the Immigration Law also confers on detained aliens the right to consult the case file concerning their detention, in person or through a representative (section 56, paragraph 2).
100. Section 23, paragraph 3 of the Immigration Law provides for the granting of temporary residence permits to aliens at the discretion of the Minister of the Interior in the interests of the State (part 1) and at the discretion of the Head of the Office of Citizenship and Migration Affairs in accordance with international law or in pursuance of humanitarian considerations (part 2).
VIOLATED_ARTICLES: 5
VIOLATED_PARAGRAPHS: 5-1
VIOLATED_BULLETPOINTS: 5-1-f
NON_VIOLATED_ARTICLES: 5
NON_VIOLATED_PARAGRAPHS: 5-1
NON_VIOLATED_BULLETPOINTS: 5-1-f
